Title: To Thomas Jefferson from Larkin Smith, 3 August 1808
From: Smith, Larkin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Collectors office NorfolkAugust 3d. 1808
                  
                  This morning I had the honor to receive your Excellencies communications of the 28th. and 29th. of last month; Captain Mc.Kenzie of the Ship Leonidas has not arrived at this place; when he arrives, the passport agreeably to your direction shall be delivered to him.
                  I am not sufficiently acquainted with the characters of Eugene Sullivan and Alexander Rose to answer your interrogatories respecting them; I do not however suppose it essential to make the appointment immediately, as West Point is a place of very little importance. I contemplate being in that neighbourhood the last of this month, when I will obtain, and communicate the information required. 
                  Permit me to offer to your Excellency my sincere, and most exalted sentiments of Esteem, respect, and confidence.
                  
                     Larkin Smith 
                     
                  
               